Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are Wagstaff et al., WANG et al.
 	Wagstaff et al. disclose a method for extending machine learning to edge devices.  The method involves generating a machine state model for at least one machine system from device data comprising diagnostic parameter values received from at least one edge device, through operation of a state machine modeler.
	WANG et al. disclose a method and system for performing machine learning process including: continuously collecting prediction data; continuously collecting real results of the prediction data; generating updated training samples based on the collected prediction data and corresponding real results thereof and continuously obtaining updated machine learning models by using the updated training samples, according to a configured model updating scheme.
 	Independent claim 1 is distinguishable from the prior art in that it requires the combination of features “calculating metrics for the plurality of rules, wherein the metrics define coverage and accuracy of the plurality of rules according to historical data used for generating the machine learning model; based on an evaluation of the plurality of rules according to the metrics and a predetermined criteria, reducing the plurality of rules to determine a first set of rules from the plurality of rules to be provided for evaluation and determination of a first rule to be incorporated into process rules defined for the process workflow at a process execution engine; in response to providing the first set of rules for the evaluation and determination, receiving a selection of the first rule from the first set of rules; and updating process rules associated with execution of the process workflow to include the first rule as a predefined rule for automatic processing of an instance of the process workflow and generating a process result according to the first rule, wherein the instance of the process workflow complies with prerequisites defined at the first rule ”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668